Fourth Court of Appeals
                                      San Antonio, Texas
                                            March 15, 2022

                                         No. 04-21-00208-CV

                    Richard PAMPLIN and Networth Cashflow Systems, LLC,
                                       Appellants

                                                    v.

              Kelly STEPHENSON, Trustee of The Coffee Time, Inc. 40 I K (PSP),
                                       Appellee

                    From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CI05138
                             Honorable Aaron Haas, Judge Presiding


                                            ORDER
        On February 10, 2022, appellee Kelley Stephenson, Trustee of the Coffee Time, Inc. 401K(PSP)
filed a motion requesting an extension of time in which to file a brief and to supplement the record on
appeal. On February 17, 2022, we granted the motion and ordered appellee to file the brief and any
supplemental record no later than March 14, 2022.
        On March 14, 2022, appellee filed a second request for an extension of time. Mr. Richard N.
Thompson, counsel for appellee, contends he has not yet received the supplemental reporter’s record and
does not know when it will be filed. Counsel does not identify the court reporter, nor indicate whether the
reporter has been paid for the supplemental record.
        Mr. Thompson is hereby ORDERED to provide this court with the identity of the court reporter
responsible for preparing the supplemental record and identify the contents of the record no later than
March 25, 2022.
        Mr. Thompson is ORDERED to file appellee’s brief no later than April 18, 2022. Further
requests for an extension of time are disfavored and, if counsel files a third request, his motion must
reasonably explain (1) his failure to timely file the brief and (2) why appellant is not significantly
injured by appellee’s failure to timely file a brief. See Tex. R. App. P. 38.8(a)(1).



                                                         _________________________________
                                                         Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court